                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION                                     FILED
                                                                                         NOV 2 0   2018

                                                                                CLERK,   U.s.   DISTRICTØf
UNITED STATES OF AMERICA,                         §    INDICTMENT               WESTERN DISTRyTE'XAS
                                                  §
                                                                                                   P1YCLERK
                                                  §
V.                                                §
                                                                      CONSPIRACY ft)
                                                       [21 U.S.C. § 846:
                                                       POSSESS   WITH   INTENT    TO
JASON HERNANDEZ (1),                              §    DISTRIBUTE AND TO  DISTRIBUTE
MOISES HERNANDEZ (2), and                         §    HEROINI
LAURENTINO REYES-GOMEZ (3),                       §
                                                  §
                                                        CRIMINAL N(
                                                                           18 CR 0390 RP
                         Defendants.

THE GRAND JURY CHARGES:

                                            COUNT ONE

     Conspiracy to possess with intent to distribute and to distribute a controlled substance, to
                                             wit, heroin

                                           [21 U.S.C. § 8461

           Beginning no later than on or about April 2018, and continuing through at least on or about

August 2018, the exact dates being unknown to the Grand Jury, in the Western District of Texas

and elsewhere, defendants
                                   JASON HERNANDEZ (1),
                                 MOISES HERNANDEZ (2), and
                                LAURENTINO REYES-.GOMEZ (3)

 and others known and unknown to the Grand Jury, did intentionally and knowingly
                                                                                 combine,

                                                                                             grams or
 conspire, confederate, and agree to possess with intent to distribute and to distribute 100
                                                                                     I controlled
 more of a mixture or substance containing a detectable amount of heroin, a Schedule

 substance.
                                                                                at 21 U.S.C.
        All in violation of 21 U.S.C. § 846, the penalty for which is   found


§ 841(b)(l)(B)

                                                A TRUE BILL


                                                                        PURSUANT
                                                SGNATURE REDACTED
                                                                ACT OF 2002
                                                TO E-GOVERNMENT
                                                FOREPERSON


JOHN F. BASH
UNITED STATES ATTORNEY,



            COHEN
Assis      United States Attorney
